i
>
a
t
:
it
‘
a
?
2
!
{
i
af
HH
amen scarps
mmcerninainl:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

+ FEB 2 6 ae.

Motors Liquidation Company,

a eh om NF
— nena

Debtor,

 

19-cv-6668 (AJN)

Marianne OGrady,
Appellant, ORDER

Motors Liquidation Company Avoidance Action Trust,

Appellee.

 

 

ALISON J. NATHAN, District Judge:
~ Pursuant to the Court’s January 29, 2020 Order, Appellant Marianne O’Grady was to file

her brief in this appeal no later than February 24, 2020. The Court is not in receipt of that brief.

Given the special solicitude afforded to pro se litigants, the Court sua sponte extends the
Appellant’s deadline to file a brief to March 6, 2020. Appellee shall file their opposition by
March 12, 2020. Appellant’s reply brief, if she wishes to file one, must be submitted no later
than March 23, 2020.

The pro se Appellant is warned that if she does not submit a brief, the Court may

decide this appeal without further notice to her.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 
A copy of this Order shall be mailed to the pro se Appellant and that mailing shall be

noted on the public docket.

SO ORDERED:

Dated: February ab , 2020
New York, New York

 

dhs (si

 

ALISON J. NATHAN
United States District Judge

 

 

 
